DETAILED ACTION
0.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's submission filed has been entered. 
	This is a Non-final office action in response to communication received on February 26, 2021. Claims 3-7 are canceled. Claims 1, 2, 8, 12, and 17 are amended. Claims 1-2 and 8-19 are pending and hereby examined.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-2 and 8-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
	As per claims 1 and 17, they recite "determine based, at least in part, on the attribute information and/or the information regarding the one or more vehicles, a plurality of advertisements to be displayed on the one or more display devices of the one or more vehicles; assign to each of the plurality of advertisements, a priority based on a characteristic of the advertisement and the attribute information." 
	The Examiner interprets, the above recitation, under broadest reasonable interpretation of the claimed subject matter in light of the as-filed specification that the determine based, at least in part, on  ... a plurality of advertisements takes places either on (1) the attribute information, OR (2) the information regarding the one or more vehicles due to recitation of and/or. However, subsequent recitation in "assign" claim limitation explicitly claims "the attribute information", i.e. assigning priority to each of the plurality of advertisements based on the attribute information, however note that in the "determine based"  claim limitation "the attribute information" is claimed in the alternative. 
	Accordingly, in a scenario where determination of a plurality of advertisements is based only on "the information regarding the one or more vehicles" due to, again, recitation of "and/or" in "determine based" limitation, the subsequent recitation of assign to each of the plurality of advertisements, a priority based on ... and the attribute information is indefinite due to recitation of the underlined in the alternative in preceding claim limitation. Appropriate correction is required. 
	For the purposes of examination, particularly as it applies to citing prior art, the Examiner anticipates this as an easy fix via a claim amendment, and accordingly the Examiner has given the recitation of "and the attribute information" weight despite of recitation in the alternative in view of compact prosecution and to advance prosecution of this application over prior art in a meaningful manner.
As per claims 2, 8-16, and 18-19, they are rejected as they do not fail to cure the above noted deficiency in claim 1.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-2 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
Under step 1, claims 1-2, 8-16, and 18-19 are an apparatus; claim 17 is a system. Thus, each claim 1-2 and 8-19, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, the claims are directed to a judicial exception, namely an abstract idea.
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter PSMEG) to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1 and 17 (taking claim 17 as a representative claim) is as follows: [...] information processing [...] to control display of a plurality of advertisements to be displayed on [...] one or more vehicles, the information processing ... including:
- a communication ... to receive [data] and information [...] processing configured to:
- process [the received data e.g. one or more captured images] to determine attribute information indicating an attribute of at least one person in [the received data e.g. one or more captured images];

- determine based, at least in part, on the attribute information and/or the information regarding the one or more vehicles, a plurality of advertisements to be displayed ... by the one or more vehicles;

- assign to each of the plurality of advertisements, a priority based on a characteristic of the advertisement and the attribute information;

- determine a provision method for the plurality of advertisements based, at least in part, on their respective priorities; and

- send an instruction to the one or more vehicles to control display the plurality of advertisements using the determined provision method.

	Further, dependent claims 2, 8-16, and 18-19 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For example, when one or more dependent claims recite(s) abstract idea along with additional elements, the Examiner has considered the abstract claim recitation under step 2A prong one, and considered the additional elements, both individually and as a combination, as recited in the claim under prong two and step 2B inquires as set forth below. Taking recitation of claim 8, as an example, it recites wherein [the processing unit is further configured to] determine the plurality of advertisements based, at least in part, on a position of the vehicle that is to be specified on a basis of the information regarding the vehicle, and the provision target that is to be specified on a basis of the attribute information. In this instance, determine the plurality of advertisements based, at least in part, on a position of the vehicle that is to be specified on a basis of the information regarding the 
	Additionally claims 2, 8-16, and 18-19  further define where to display the ad such as area, one or more vehicles, etc. (per claims 2, 13), and determine plurality of ads which are to be displayed based on abstract factors such as attribute information of the provision target included in the specified area; the information regarding the vehicle included in the specified area; a position of the vehicle that is to be specified on a basis of the information regarding the vehicle; the provision target that is to be specified on a basis of the attribute information; determine the provision method further based on one or both of the attribute information and the information regarding the vehicle; the characteristic of the advertisement is a time for which the advertisement is to be displayed; and the characteristic of the advertisement is a size of a region on which the advertisement is to be displayed (per claims 8-9, 18-19); processing when not to display by determining the provision method further based on one or both of the attribute information and the information regarding the vehicle comprises restricting provision of at least one of the plurality of advertisements in the vehicle on a basis of the information regarding the vehicle (restrictions in display of ads per claims 10-12, 14); and evaluating ads provided, and determine display of ads based on result of the evaluation (per claims 15-16).

	(ii) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of controlling the manner in which plurality of ads are selected for display using attribute information and/or the information regarding the vehicle determined from gathered data such that a provision method can be applied based on respective priorities assigned to ads per certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 Revised PSMEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
claims 1-2 and 8-19 at least are one or more vehicles comprising imaging device and one or more display devices; an information processing apparatus including a communication interface configured to receive image(s) data captured by at least one imaging device of the one or more vehicle and information regarding the vehicle (which may include position of the vehicle per claim 8), and a processing unit that executes the steps. 
	However, as would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the foregoing additional elements are generic. The additional elements are simply utilized as generic tools to gather data such as image(s) data captured by an imaging device which is communicated via a communication interface, which is insignificant extra solution activity such as pre-solution activity e.g. data gathering (see MPEP 2106.05(h)) in order to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). For instance the information processing apparatus including a processing unit is configured to execute "apply it" instructions. The additional elements are described at a high level of generality, see at least as filed disclosure Figs. 1-3 and 6, and their associated disclosure and at least see as-filed spec. para. [0014]-[0046], and for instance note Affinity v DirecTV - "It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." Also, the claims appear to be implementing a commercial solution to a commercial problem, see at least as-filed spec. para. [0005], [0007], and [0009]. 
image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here network based environment is established to receive/transmit captured data, between vehicle and processing unit via wired or wireless connection, at least note as-filed spec. para. [0017], such that targeted content can be displayed based on analysis of the captured data - in a manner similar to collect data, analyze data, output result - EPG, wherein output is for example tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent), again see MPEP 2106.05(g).  Further, per Fig. 1 and its associated disclosure; as-filed spec. para. [0017]; and as claimed, processing apparatus and one or more vehicles are connected and communicating in a technical environment, such as via a network e.g. Internet. Thus, the abstract idea is intended to be carried out in a technical environment, however fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)). 	
viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of controlling the manner in which plurality of ads are selected for display using attribute information and/or the information regarding the vehicle determined from gathered data such that a provision method can be applied based on respective priorities assigned to ads per characteristics of the ad and the attribute information which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) (prong two).
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-2 and 8-19, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when i.e., whether the additional elements amount to significantly more than the exception itself). The Examiner will evaluate whether the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
	The abstract idea of controlling the manner in which plurality of ads are selected for display using attribute information and/or the information regarding the vehicle determined from gathered data such that a provision method can be applied based on respective priorities assigned to ads per characteristics of the ad and the attribute information which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality (Id. or note step 2A prong two). The claims here appear to be similar to for instance note delivering user-selected (or processor-selected via "apply it" instructions) media content to portable devices (Affinity Labs v. Amazon.com). As, such the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	As further explained through use of court cases and publications, the data gathering activity as being performed is indeed well-understood, routine, or conventional in the art, 
	(i) Regarding network based communication/transmission of data see as follows: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. similarly here network based environment is established to receive/transmit captured data, between vehicle and processing unit via wired or wireless connection, at least note as-filed spec. para. [0017], such that targeted content can be displayed based on analysis of the captured data, further in a manner similar to collect data, analyze data, output result - EPG simply using generic computer components executing "apply it" instructions for instance note Affinity v DirecTV - "It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." - to collect data, analyze data, output result]; 
	(ii) Regarding capturing image via a camera and ascertaining person's attribute type data gathering is indeed well-understood, routine, or conventional in the art, see as follows: (a) US7,921,036 (which is a CIP of parent App. # 10/425,489 filed April 29, 2003) see "Background of the Invention" of both instant patent and parent application note col 1 line 37- col 7 line 62 - "Background of the Invention", and (b) US20180232770 see [0007]-[0008]; [0024]-[0025]; [0037]-[0038], and [0059]-[0061]; and
	(iii) Regarding position information type data gathering is indeed well-understood, routine, or conventional in the art, see as follows: (a) Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is  operable to determine a geographic location of using GPS  sensors or any other conventional means of determining geographic location.", and (b) US20180232770 [0007]-[0008], [0024], [0028], [0046].
	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-2 and 8-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawanishi Takeshi et al. (Pub. No. JP 2016-065938 A) hereinafter Takeshi [foreign reference copy provided as noted on PTO-892], in view of Moon Patent No.: US 6,545,596, Abernethy, JR. et al. (Pub. No.: US 2010/0042285) hereinafter Abernethy.
As per claims 1 and 17, Takeshi discloses
	- per claim 1, an information processing apparatus configured to control display of advertisements on one or more display devices of a vehicle, the information processing apparatus comprising (see Figs. 2-3, and their associated description; [0016]-[0019]);
	- per claim 17, an information processing system comprising: one or more vehicles; and an information processing apparatus configured to control display of a plurality of advertisements to be displayed on one or more display devices of each of the vehicles, the information processing apparatus including (see Figs. 1, 2-3, 12, 15-16, and their associated disclosure): 
	- per the claim limitations of claims 1 and 17, they recite 
(a) Takeshi discloses a communication interface configured to receive one or more images captured by at least one imaging device of the one or more vehicles and information regarding the one or more vehicles (see Figs. 1, 2-3, 12, 15-16, and their associated disclosure; [0012]-[0013]; [0019]; [0026] note "advertising display processing, as shown in Fig.4, a captured image with the whole circumference camera 33 is acquired first (S110)."; [0027]-[0031]); and

(b) Takeshi discloses a processing unit configured to: process the one or more images to determine attribute information indicating an attribute of at least one person in the one or more images (see Figs. 1-3 and their associated disclosure; [0026]; [0027] note "Then, sex and age are presumed by carrying out the image processing of the captured image about the person who exists in a captured image (S130)."; [0028]-[0031]);



(f) Takeshi discloses send an instruction to the one or more vehicles to control display the plurality of advertisements [...] (see Figs. 1-3 and their associated disclosure; [0025]-[0033]).

	Although, regarding limitation (d) as noted below,  Takeshi suggests assign to each of the plurality of advertisements, a priority based on a characteristics of the advertisement to be provided by the one or more vehicles and the attribute information, see [0025]-[0030]; [0031] note "the server 45 selects advertisement information corresponding to the current location, the person information, the display specification, and the like of the host vehicle 100 among the advertisement information recorded in the advertisement information database 46, and returns the advertisement information to the host vehicle 100."; [0032] "Note that a large amount of advertisement information is recorded in the advertisement information database 46, and the server 45 selects a combination of advertisements of which the advertisement rate is highest among the displayable advertisements."; [0033]; [0077] - thus per [0031], based on ad Takeshi expressly does not teach assign to each of the plurality of advertisements, a priority based on a characteristics of the advertisement to be provided by the one or more vehicles and the attribute information.
	However Moon teaches assign to each of the plurality of advertisements, a priority based on a characteristics of the advertisement to be provided by the one or more vehicles and the attribute information (see Fig. 5 and its associated disclosure; col 8 lines 10-34 note "advertisements are Selected based on location information, time information, audience information 34, and a priority for the advertisement. Thus, apparatus 12 in location X displays one of four advertisements based on the time of day and the audience. For example, during morning rush-hour, apparatus 12 at location X will display advertisement #1 regardless of the audience. During the lunch hours, apparatus 12 at location X during lunchtime and detecting audience characteristics A, B, or C presents advertisement #2, but will default to presenting advertisement #3 if those audience characteristics are not detected.").
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify Takeshi's selection of ads based on current location, the person information, the display specification, and the like of the host vehicle 100 in view of Moon's teachings pertaining to assigning priority to select these ads. Motivation to modify would be to select ads by assigning priority such that they can be particularly selected based on defined ad selection criteria out of plurality of available ads, for instance this would allow one to sort, filter, and/or rank ads, i.e. providing particularly targeted ads in a prioritized manner, see at least Moon Fig. 5 and col 8 lines 10-34.

	Although, Takeshi suggests provisioning method such as display nearest to the direction of person in para. [0028], size of the display in para. [0030], nevertheless the Examiner relies on Abernethy in view of compact prosecution to particularly and expressly teach, i.e. Takeshi in view of Abernethy expressly does not teach (e) determine a provision method for the plurality of advertisements based, at least in part, on their respective priorities; and (f*) [...] using the determined provision method.
	However Abernethy teaches (e) determine a provision method for the plurality of advertisements based, at least in part, on their respective priorities; (f*) Abernethy teaches [...] using the determined provision method  (see [0044]; [0045] note "cause the display data for the Soft Drink advertisement to be displayed on the largest display device of the display device(s) 272, to be output for a longer period of time in a sequence of advertisements for the three products, increase the frequency at which the Soft Drink advertisement is output on the display device(s) 272, increase the size of the display of the Soft Drink advertisement relative to other advertisements displayed on the display device(s) 272, may cause certain display effects to be used with regard to the Soft Drink advertisement that are not used with other advertisements in a sequence of advertisements, and the like"; [0046]-[0048]).
	Therefore (as it applies to claim limitations (e) and (f*)) it would be obvious to a PHOSITA before the effective filing date of the invention to modify Takeshi in view of Moon Motivation to modify would be to select and display ads by prioritizing them such that time, size, frequency, etc. associated with top priority ads can be increased, see at least Abernethy [0044]-[0045].

	As per claim 2, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 1. Takeshi teaches wherein the processing unit specifies an area in which an advertisement is to be provided, and determine the plurality of advertisements further based, at least in part, on the attribute information of the at least one person included in the specified area, and the information regarding the vehicle included in the specified area (see Figs. 2-3, 9-12, 15-16, and their associated description; [0031]-[0032]; [0075]-[0078]).
	As per claim 8, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 1. Takeshi teaches wherein the information regarding the vehicle includes information on a position of the vehicle (see ), and wherein the processing unit is further configured to determine the plurality of advertisements based, at least in part, on the position of the vehicle (see Figs. 2-3 and their associated disclosure; [0012]; [0014]-[0015]; [0026]; [0031]-[0032]; [0075]-[0078]).
	As per claim 9, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 1. Takeshi teaches wherein the processing unit is further configured to determine the provision method further based on one or both of the attribute information and the information regarding the vehicle (see Fig. 5 and its associated description; [0031]-[0032]; [0034]-[0036]; [0077]-[0078]).
As per claim 10, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 9. Takeshi teaches determining the provision method further based on one or both of the attribute information and the information regarding the vehicle (see claim 9 rejection as set forth above) comprises restricting provision of at least one of the plurality of advertisements in the vehicle on a basis of the information regarding the vehicle (see Fig. 5 and its associated disclosure; [0034]; [0036]; [0039]; [0052]; [0088]-[0089]).
	As per claim 11, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 10. Takeshi teaches wherein the instruction to the vehicle includes an instruction to cause the vehicle to not display the restricted at least one of the plurality of advertisements (see Fig. 7 and its associated disclosure; [0034]; [0036]-[0037]; [0039]; [0044]-[0045]; [0088]-[0089]).
	As per claim 12, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 10. Takeshi teaches wherein, in a case where the vehicle includes a plurality of display devices configured to display an advertisement, the instruction to cause the vehicle to not display the restricted at least one of the plurality of advertisements is an instruction to cause the vehicle to not display the restricted at least one of the plurality of advertisements on at least one of the plurality of provision devices included in the vehicle (see Figs. 1, 2, 3, 7, and their associated description; [0016]; [0033]-[0036]; [0039]; [0060]; [0088]-[0089]).
	As per claim 13, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 9. Takeshi teaches wherein the processing unit is further configured to send the instruction to a plurality of vehicles to control display of the plurality of advertisements each of the plurality of vehicles (see [0031]; [0039]; [0041]; [0071]-[0073]).
 wherein determining the provision method further based on one or both of the attribute information and the information regarding the vehicle comprises (see claim 9 rejection as set forth above) restricting a provision time of at least one of the plurality of advertisements in the vehicle on a basis of the attribute information (see [0040]; [0042]-[0043]; [0044]-[0045]).
	As per claim 15, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 1. Takeshi teaches wherein the processing unit is further configured to perform processing regarding evaluation of an advertisement provided by the vehicle (see [0011]; [0032]).
	As per claim 16, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 15. Takeshi teaches wherein the processing unit is further configured to determine the plurality of advertisements based, at least in part, on a result of the processing regarding evaluation of the advertisement (see Figs. 2-3 and their associated disclosure; [0031]-[0032]; [0074]; [0077]-[0083]; [0084]).
	As per claim 18, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 1. Takeshi teaches wherein the characteristic of the advertisement is a time for which the advertisement is to be displayed (see [0032]; [0044]-[0045]; [0061]; [0074]).
	As per claim 19, Takeshi in view of Moon and Abernethy discloses the claim limitations of claim 1. Takeshi teaches wherein the characteristic of the advertisement is a size of a region on which the advertisement is to be displayed (see [0030]-[0032]; [0059]; [0077]).
Response to Applicant's Arguments/Remarks

	(i) the Examiner notes that the Applicant's simply generally alleges that the Applicant respectfully disagrees that any of the claims is directed to ineligible subject matter based on offices guidance, however the Applicant has not argued particular against step 2A prong one; and
	(ii) it appears that the Applicant argues in view of the filed claim amendments that recite at least in part additional elements under step 2A prong two and each of the additional elements as amended, integrate any alleged abstract idea into practical application. The Examiner respectfully disagrees because as noted in the updated rejection under step 2A prong two, the additional elements are described at a high level of generality for the purposes of data gathering e.g. camera capturing image data  which is then analyzed as "apply it" instruction to provide targeted advertisements, however note "Affinity v DirecTV - "It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." Also, the claims appear to be implementing a commercial solution to a commercial problem, see at least as-filed spec. para. [0005], [0007], and [0009]. 
image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here network based environment is established to receive/transmit captured data, between vehicle and processing unit via wired or wireless connection, at least note as-filed spec. para. [0017], such that targeted content can be displayed based on analysis of the captured data - in a manner similar to collect data, analyze data, output result - EPG, wherein output is for example tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent), again see MPEP 2106.05(g).  Further, per Fig. 1 and its associated disclosure; as-filed spec. para. [0017]; and as claimed, processing apparatus and one or more vehicles are connected and communicating in a technical environment, such as via a network e.g. Internet. Thus, the abstract idea is intended to be carried out in a technical environment, however fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)). 	
viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of controlling the manner in which plurality of ads are selected for display using attribute information and/or the information regarding the vehicle determined from gathered data such that a provision method can be applied based on respective priorities assigned to ads per characteristics of the ad and the attribute information which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) (prong two).
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea, and require further analysis under Step 2B."
	Therefore, the Examiner finds the Applicant's arguments unpersuasive.
Claim Rejections Under 35 U.S.C. §103" the Examiner respectfully disagrees with the Applicant's argument as set forth on pages 7-9 of the filed response for the following reasons:
	(i) the Examiner first points to the 35 U.S.C. 112(b) indefiniteness rejection;
	(ii) the Applicant simply notes what Takeshi teaches and what the claim limitation recites, however fails to note as to why Takeshi fails to teach the noted claim language even as amended (nevertheless the rejection has been updated to meaningfully advance the prosecution); and
	(ii) assuming arguendo that 35 U.S.C. 112 issue is resolved via a claim amendment, and although the Examiner has pointed to what Takeshi already suggests, note "Although, regarding limitation (d) as noted below,  Takeshi suggests assign to each of the plurality of advertisements, a priority based on a characteristics of the advertisement to be provided by the one or more vehicles and the attribute information, see [0025]-[0030]; [0031] note "the server 45 selects advertisement information corresponding to the current location, the person information, the display specification, and the like of the host vehicle 100 among the advertisement information recorded in the advertisement information database 46, and returns the advertisement information to the host vehicle 100."; [0032] "Note that a large amount of advertisement information is recorded in the advertisement information database 46, and the server 45 selects a combination of advertisements of which the advertisement rate is highest among the displayable advertisements."; [0033]; [0077] - thus per [0031], based on ad characteristics such as "advertisement information corresponding to the current location, the person information, the display specification, and the like of the host vehicle 100 among the advertisement information recorded in the advertisement information database 46" particular ads are selected out of 
	Therefore the Examiner respectfully finds the Applicant's argument against claim 1 and 17 as noted on pages 7-9 of the filed response unpersuasive.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, especially see as follows:

(i) Pub. No.: 2014/0316900 see Abstract; Figs. 4, 5, and their associated disclosure; [0033] note "As indicated in the figure at 504, ads and content stored in database 122 may be prioritized as “high”, “medium”, or “low”. High-priority ads and content may be determined by factors such as Amber alerts, weather and traffic alerts. Ads of medium priority may be ads that are time sensitive, for example, ads related to current events such as concerts, and the like. Ads may be classified as low priority based upon factors such as location, target audience, and the like. At 506, the process determines whether there are advertiser constraints for an ad such as area, time or number of displays, or types of vehicles that are to be used, etc., to display an ad. If at 508 it is determined there are no constraints defined, at 510 ad selection may be optimized using an algorithm that selects ads based upon constraints such as target audience, a profile of the population in a particular area at a given time, or other changing factors such as matches to events. If, at 508 constraints are defined, or based upon constraints from the ad selection optimization algorithm at 510, at 512 all vehicles that meet the constraints at a given time, are in a particular area, and are traveling in the appropriate direction and speed are identified. If a vehicle match is not identified at 514, the selection criteria may be optimized again at 516 for events that are time sensitive or the target display area may be increased, and the process loops back to step 512 to attempt to identify a vehicle match." - this reference could have been used over secondary reference Moon.

                                                                                          

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIPEN M PATEL/Examiner, Art Unit 3688